DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 3/7/22, Applicant, on 6/7/22, amended claims 1, 4, 8, 9, and 11-20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Note on Claim Interpretation
Schildroth discloses a wide variety of factors may limit the crop yield (Paragraph Numbers [0221]-[0226] teach providing the limiting factor, via the system 20 and computing element 32, at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest - projections and/or other data may be used to plan or take appropriate action to improve the agronomics of a land area of interest - user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning). While this language is not identical to that used by Applicant, a person having ordinary skill in the art understands that vegetative index productivity scores are similar to and function the same way as determining the maximum crop yield and the claims have been interpreted accordingly. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0302351 to Schildroth et al. (hereafter referred to as Schildroth) in view of U.S. Patent Application Publication Number 2017/0351963 to Leeds et al. (hereafter referred to as Leeds).
As per claim 1 Schildroth discloses:
A computer-implemented method comprising: identifying, using a server computer, a set of target agricultural fields with intra-field crop yield variability based upon historical agricultural data comprising historical yield data and historical observed agricultural data for a plurality of fields (Paragraph Number [0004] teaches precision farming is a term used to describe the management of intra-field variations in soil and crop conditions, specifically tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data or information. (See also abstract)).
receiving, over a digital data communication network at the server computer, a plurality of digital images of the set of target agricultural fields (Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data. Agronomic data - satellite, unmanned aerial vehicles - cameras or other image capturing devices).
determining, using the server computer, vegetative index values for geo-locations within each field of the set of target agricultural fields using subsets of the plurality of digital images, wherein each subset among the subsets of the plurality of digital images corresponds to a specific target field in the set of target agricultural fields (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Numbers [0154]-[0158] teaches land area of interest 60 includes a plurality of zones 64. The different shading in the zones 64 may represent different characteristics between zones 64; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
for each target field in the set of target agricultural fields: determining, using the server computer, a plurality of sub-field zones based upon vegetative index values for geo-locations within the target field, wherein each sub-field zone of the plurality of sub-field zones contains similar vegetative index values (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Numbers [0137]-[0140] and [0154]-[0158] teaches peer users may compare soil, seed and weather information - including those other users who have land areas in relative proximity and therefore may be subject to similar soil, seed and weather conditions; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
wherein the vegetative index productivity score represents a crop productivity specific to a type of seed planted within the corresponding sub field zone relative to the target field (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
receiving, over the digital data communication network at the server computer, current seeding rates for each of the sub-field zones of the set of target agricultural fields (Paragraph Numbers [0164]-[0166] teaches system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area - seeding rate may be altered at any level of land area of interest - user may alter the seeding rate within a single field. That is, different portions or zones of the same field may have different quantities of seeds planted).
determining, using the server computer, adjusted seeding rates for each of the sub field zones of the set of target agricultural fields by adjusting the current seeding rates using the vegetative index productivity score corresponding to each of the sub field zones (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
sending the adjusted seeding rates for each of the sub-field zones of each of the target agricultural fields to a field manager computing device (The abstract teaches agricultural data is transmitted over a network and used to generate an agricultural prescription, which is comprised of at least one agricultural characteristic and at least one agricultural action; Paragraph Numbers [0164]-[0166] teaches system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area - seeding rate may be altered at any level of land area of interest - user may alter the seeding rate within a single field. That is, different portions or zones of the same field may have different quantities of seeds planted], (See also Paragraph Number [0294]-[0301]))).
Schildroth teaches mathematically manipulating a vegetative index that include productivity scores for fields and sub-fields but does not explicitly teach utilizing a ratio between values of a specific field which is taught by the following citations from Leeds:
based on a ratio between the vegetative index values for geo-locations within the sub-field zone and the vegetative index values for geo-locations within the target field (Paragraph Number [0206] teaches mean field bias correction methods assume that there is a multiplicative error between two different types of observations. In the current embodiment, the multiplicative error assumed is between observed rain-gauge data and observed radar data. The observed radar data is adjusted by first calculating a correction factor based upon geo-locations that have both rain-gauge and radar observations. The observed radar data is then adjusted by multiplying each radar observation by the correction factor to produce adjusted radar data for each geo-location Paragraph Number [0222] teaches a set of correction factors are generated based on rain-gauge-to-radar data samples for the given set of geo-locations. Paragraph Number [0198] teaches the confidence bounds generation instructions 181 program the agricultural intelligence computer system 130 to estimate a set of confidence bounds for the set of estimated adjusted rainfall values. Referring back to FIG. 7, at step 720 a set of confidence bounds are estimated using the covariance function Σ** generated at step 830 and mean predictions of adjusted rainfall values for the set of geo-locations. The covariance function yields a prediction location covariance matrix of the set of geo-locations. (See also Claim 5)).
Both Schildroth and Leeds are directed to crop planning and modelling. Schildroth discloses mathematically manipulating a vegetative index that include productivity scores for fields and sub-fields. Leeds improves upon Schildroth by disclosing utilizing a ratio between values of a specific field. One of ordinary skill in the art would be motivated to further include utilizing a ratio between values of a specific field, to efficiently provide for a quantified relationship between model and present data.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of mathematically manipulating a vegetative index that include productivity scores for fields and sub-fields in Schildroth to further utilize a ratio between values of a specific field  as disclosed in Leeds, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Schildroth teaches:
A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to (Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and an information gathering component.  The computing element includes a processor and a memory.  The computing element is configured to receive data from a source and identify a limiting agronomic characteristic from a plurality of agronomic characteristics that limits a yield of a crop. Paragraph Number [0133] teaches the computing element 32 may include at least one conventional processor 36 and at least one conventional type memory 40.  The memory 40 stores necessary data therein that may be retrieved by the processor 36 in order for the computing element 32 to perform the operations or functionalities of the present disclosure.  The processor 36 may also store data as necessary in the memory 40 for later use.  Functionalities or operations of the computing element 32 and the system 20 will be described in greater detail below).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons found in claim 1.
As per claim 15, Schildroth teaches:
A system comprising: one or more processors; one or more non-transitory computer-readable media storing one or more instructions which, when executed using the one or more processors, cause the one or more processors to (Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and an information gathering component.  The computing element includes a processor and a memory.  The computing element is configured to receive data from a source and identify a limiting agronomic characteristic from a plurality of agronomic characteristics that limits a yield of a crop. Paragraph Number [0133] teaches the computing element 32 may include at least one conventional processor 36 and at least one conventional type memory 40.  The memory 40 stores necessary data therein that may be retrieved by the processor 36 in order for the computing element 32 to perform the operations or functionalities of the present disclosure.  The processor 36 may also store data as necessary in the memory 40 for later use.  Functionalities or operations of the computing element 32 and the system 20 will be described in greater detail below).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons found in claim 1.
As per claims 2, 9, and 16, the combination of Schildroth and Leeds teaches each of the limitations of claims 1, 8, and 15 respectively.
	In addition, Schildroth discloses:
wherein identifying the set of target agricultural fields with intra-field crop yield variability comprises:  receiving, over the digital data communication network at the server computer, the historical agricultural data for the plurality of fields (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and an information gathering component.  The computing element includes a processor and a memory.  The computing element is configured to receive data from a source and identify a limiting agronomic characteristic from a plurality of agronomic characteristics that limits a yield of a crop. Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
determining, using the server computer, a set of agricultural data features representing observed field conditions and observed crop yields over a plurality of observation times for the plurality of fields (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
generating a field variability model that determines a level of variability for a field using the set of agricultural data features (Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data. Paragraph Number [0172] teaches in another example, the system 20 may calculate slope using the position of a given point relative to a set of points around that point within a land area to model water movement. (See also Paragraph Numbers (0221)-(0226))).
determining the level of variability for each of the plurality of fields using the field variability model, wherein input for the field variability model is a specific field and corresponding agricultural data for the specific field (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
ranking each of the plurality of fields based on the level of variability determined from the field variability model (Paragraph Number [0222] teaches a plurality of projections and/or other data may be provided by the system 20 and computing element 32 for a plurality of zones or a plurality of fields.  The system 20 and computing element 32 may provide such projections and/or other data in a list or multiple visual elements).
identifying a set of target agricultural fields from the plurality of fields that have levels of variability above a field variability threshold (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
As per claims 3 and 10, the combination of Schildroth and Leeds teaches each of the limitations of claims 1 and 2 and 8 and 9 respectively.
In addition, Schildroth discloses:
wherein the set of agricultural data features comprises at least one of: an inner quartile range for yield, observed mean monthly temperature, field slope, observed monthly precipitation, observed soil organic matter, observed crop yield, and seeding rate (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
As per claims 4, 11, and 17, the combination of Schildroth and Leeds teaches each of the limitations of claims 1, 8, and 15 and 16 respectively.
In addition, Schildroth discloses:
wherein, for each target field in the set of target agricultural fields, determining the vegetative index productivity score for each sub-field zone of the target field comprises: generating an average target field vegetative index value for a target field based upon the  vegetative index values for the geo-locations within the target field (Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
for each sub-field zone of the target field: generating an average sub-field zone vegetative index value for the sub-field zone based upon the vegetative index values for the geo-locations within the sub-field zone (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
Schildroth teaches mathematically manipulating a vegetative index that include productivity scores for fields and sub-fields but does not explicitly teach utilizing a ratio between values of a specific field which is taught by the following citations from Leeds:
calculating said ratio based on the average sub-field zone vegetative index value and the average target field vegetative index value by dividing the average sub-field zone vegetative index value by the average target field vegetative index value (Paragraph Number [0206] teaches mean field bias correction methods assume that there is a multiplicative error between two different types of observations. In the current embodiment, the multiplicative error assumed is between observed rain-gauge data and observed radar data. The observed radar data is adjusted by first calculating a correction factor based upon geo-locations that have both rain-gauge and radar observations. The observed radar data is then adjusted by multiplying each radar observation by the correction factor to produce adjusted radar data for each geo-location Paragraph Number [0222] teaches a set of correction factors are generated based on rain-gauge-to-radar data samples for the given set of geo-locations. Paragraph Number [0198] teaches the confidence bounds generation instructions 181 program the agricultural intelligence computer system 130 to estimate a set of confidence bounds for the set of estimated adjusted rainfall values. Referring back to FIG. 7, at step 720 a set of confidence bounds are estimated using the covariance function Σ** generated at step 830 and mean predictions of adjusted rainfall values for the set of geo-locations. The covariance function yields a prediction location covariance matrix of the set of geo-locations. (See also Claim 5)).
and then calculating the vegetative index productivity score for the sub-field zone as an inverse of the ratio (Paragraph Number [0199] teaches the system is programmed on the basis that the probability densities at each prediction location within the prediction location covariance matrix are normally distributed. FIG. 8B depicts an example method for determining a set of confidence bounds using the using the prediction location covariance matrix and the mean predictions of adjusted rainfall values for the set of geo-locations. At step 835, an inverse cumulative distribution function is generated to determine interval values that comprise the upper and lower confidence bounds. (See also claim 6)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 5, 12, and 18, the combination of Schildroth and Leeds teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Schildroth discloses:
wherein determining the adjusted seeding rates for each of the sub-fields of the set of target agricultural fields comprises, for each sub-field zone of each of the target agricultural fields, determining the adjusted seeding rate for the sub-field zone by multiplying the current seeding rate of the sub-field zone by the vegetative productivity score of the sub-field zone (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
As per claims 6, 13, and 19, the combination of Schildroth and Leeds teaches each of the limitations of claims 1 and 5, 8 and 12, and 15 respectively.
In addition, Schildroth discloses:
wherein determining the adjusted seeding rates further comprises: identifying a first sub-field zone having the adjusted seeding rate that is below a prescribed seeding rate threshold (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest. Paragraph Number [0187] teaches hourly soil moisture may take into account moisture capacity of the soil, weighted average field capacity, dryout values of the soil, and other variables and characteristics.).
identifying a subset of digital images and a subset of historical agricultural data corresponding to the first sub-field zone (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data. Agronomic data - satellite, unmanned aerial vehicles - cameras or other image capturing devices. Paragraph Numbers [0154]-[0158] teaches land area of interest 60 includes a plurality of zones 64. The different shading in the zones 64 may represent different characteristics between zones 64; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
determining, from the subset of digital images and the subset of historical agricultural data, one or more causal features that account for the first sub-field zone having the adjusted seeding rate below the prescribed seeding rate threshold (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest. Paragraph Number [0187] teaches hourly soil moisture may take into account moisture capacity of the soil, weighted average field capacity, dryout values of the soil, and other variables and characteristics).
applying a second adjustment to the adjusted seeding rate of the first sub-field zone (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
As per claims 7, 14, and 20, the combination of Schildroth and Leeds teaches discloses each of the limitations of claims 1, 8, and 20 respectively.
In addition, Schildroth discloses:
further comprising modifying an operating parameter defined in one or more scripts used by a planter to plant seed in one or more of the sub-field zones of one or more of the target agricultural fields according to one or more of the adjusted seeding rates (The abstract teaches generate an agricultural prescription, which is comprised of at least one agricultural characteristic and at least one agricultural action; Paragraph Number [0221]-[0226] teaches user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest)

Response to Arguments
Applicant’s arguments filed 6/7/2022 have been fully considered but they are not persuasive/moot in light of the new grounds of rejection presented above.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 6/7/2022, pgs. 13-17. Examiner notes that new portions of the new Leeds reference have been applied in response to Applicant’s amendments. Accordingly, Applicant’s arguments directed solely to the Schildroth reference are rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new 35 USC 103 rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624